                        THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

JESSE T. HOWELL                                                                     PLAINTIFF

v.                               Case No. 4:18-cv-00848-KGB

ANDREW M. SAUL, COMMISSIONER OF THE
SOCIAL SECURITY ADMINISTRATION1                                                   DEFENDANT

                                            ORDER

       Before the Court is the Recommended Disposition submitted by United States Magistrate

Judge Beth Deere on August 23, 2019 (Dkt. No. 12). In her Recommended Disposition, Judge

Deere recommends that the decision of Andrew M. Saul, the Commissioner of the Social Security

Administration (“the Commissioner”), be reversed and remanded for further proceedings. No

objections have been filed, and the deadline for filing objections has since passed. After careful

consideration, the Court finds no reason to alter or reject Judge Deere’s recommendations.

       Therefore, the Court adopts the Recommend Disposition in its entirety (Dkt. No. 12). The

Commissioner’s final decision denying Social Security benefits is reversed and remanded for

proceedings not inconsistent with this Order. This case is remanded pursuant to sentence four of

42 U.S.C. § 405(g) and Melkonyan v. Sulivan, 501 U.S. 89 (1991).

       It is so ordered this 2nd day of March, 2020.


                                                       _________________________________
                                                       Kristine G. Baker
                                                       United States District Judge




       1
          Andrew M. Saul was confirmed as Commissioner of the Social Security Administration
on June 6, 2019. Pursuant to Federal Rule of Civil Procedure 25(d), Mr. Saul is automatically
substituted as a party.
